Exhibit 23.1 LBB & ASSOCIATES LTD., LLP 10260 Westheimer Road, Suite 310 Houston, TX 77042 Phone: (713) 800-4343 Fax: (713) 456-2408 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in the Registration Statement on Form S-8 of Vertex Energy, Inc. (the “Company”) of our report dated March 24, 2014, relating to the consolidated financial statements of the Company as of December 31, 2013 and 2012 and the years then ended, included in the Company’s Annual Report on Form 10-K for its fiscal year ended December 31, 2013. /s/ LBB & Associates Ltd., LLP LBB & Associates Ltd., LLP Houston, Texas July 24, 2014
